Citation Nr: 0826905	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches as a residual 
of head injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In September 2007, the issue of entitlement to service 
connection for residuals of a head injury was remanded for 
additional evidentiary development.  Subsequently, in a 
December 2007 rating action, service connection was 
established for residuals of the inservice head trauma, to 
include a scar of the left eye and a deviated nasal septum.  
Those issues are no longer in appellate status.  Service 
connection for headaches as a residual of the head injury was 
denied in the 2007 rating decision.  That component of the 
veteran's claim remains in appellate status and is addressed 
below.  

It appears to the Board that the May 2008 statement by the 
veteran's representative may be raising the issue of 
entitlement to service connection for ectopic posterior 
pituitary gland as a residual of inservice head trauma.  If 
the veteran and his representative desire to raise such 
issue, they should do so with specificity at the RO.


FINDINGS OF FACT

Chronic headaches, as a residual of inservice head injury, 
were not demonstrated during service, and the veteran's 
current complaints of headaches did not result from a 
traumatic injury in service.  


CONCLUSION OF LAW

Chronic headaches, as a residual of inservice head injury, 
were not incurred n or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in August 2002, July 2005, and 
September 2007 specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
September 2007.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The service treatment records reflect that the veteran was 
seen in July 1959 after being hit in the head.  He was 
treated with aspirin.  X-ray of the skull was negative.  
Subsequently, in December 1959, he was seen for occasional 
dull headaches.  Again, he was treated with aspirin.  In 
February 1961, medical history report, he denied frequent or 
severe headaches.  Upon separation examination in May 1961, 
he again denied having headaches, and no chronic disorder was 
noted.  

Post service private and VA records are essentially negative 
for report of headaches until approximately December 1985.  
At that time, a VA physician noted that the veteran had 
migraines associated with ringing in the ears.  The veteran 
again reported having headaches, in addition to other 
complaints, upon VA treatment records in August, September, 
and October 2003.  

In a September 2002 statement and in testimony provided at a 
March 2007 personal hearing, the veteran indicated that he 
was treated for head and neck pain between 1965 and 1990 by a 
medical professional from Hopewell, Virginia.  It was noted 
in the Board's September 2007 remand that these records had 
not been obtained, and that the veteran had not provided a 
current Authorization and Consent to Release Information to 
the Department of Veterans Affairs.  The remand noted that it 
the veteran wished VA to obtain any additional private 
medical records, he should provide VA with the proper 
authorization.  Review of the records added to the claim 
after the remand reflects that he did not respond to the 
Board's request for authorization.  Nor had the veteran 
submitted any additional private treatment records.  

As per the Board's 2007 remand request, a VA examination was 
conducted to determine the nature and etiology of the 
veteran's residuals of head trauma.  As already noted, as 
result of the exam, service connection was established for a 
left eye scar and for a deviated nasal septum as residuals of 
the inservice trauma.  However, the examiner noted that 
headaches were less likely than not to be related to the 
inservice injury.  In support of her opinion, she noted that 
the record did not reflect medical treatment for headaches 
during the period from 1959 until 1985 making it less likely 
that his headaches were due to the blow on his head during 
service.  At the end of her report, the examiner added some 
excerpts from other medical treatises pertaining to post 
concussion syndrome (PCS) and Meniere's disease.  Headaches 
were noted to be associated with PCS.  It was also noted that 
migraines were more common in patients with Meniere's 
disease.  (Note: the veteran is also service-connected for 
otitis media and tinnitus.)  Migraines have not currently 
been shown, however.  

In this case, there is no medical evidence associating any 
current headaches to head trauma during service.  No chronic 
headaches were noted during service, and post service mention 
of headaches was not indicated until almost 25 years 
thereafter.  Subsequent to the initial mention of headaches 
(migraines) in 1985, headaches were not reported again by the 
claimant until 2003.  And, as indicated by the VA examiner in 
2007, current headaches are not associated with the inservice 
head injury.  In support of her opinion, she noted that there 
was no report of headaches for many, many years after 
service.  There is no contradictory medical opinion of 
record.  

As to the representative's report that the VA examiner in 
2007 discussed headaches as residual of the veteran's 
inservice concussion, the Board notes that the representative 
is referencing statements taken from medical excerpts 
included by the examiner in her report.  These excerpts do 
not specifically pertain to the medical issue at hand and are 
very general in nature.  They do not address the specific 
facts of the veteran's claim before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and inservice head injury, it 
is insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the probative medical evidence of record 
addressing whether or not the veteran's current headache 
disability is related to service includes service treatment 
records showing that the veteran himself repeatedly denied 
having headaches shortly before service separation, and a 
medical opinion finding that no such relationship exists.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches.  Accordingly, the Board concludes that chronic 
headaches, as a residual of inservice head trauma, were not 
incurred in or aggravated by service.  Additionally, because 
the preponderance of evidence weighs against the claim, the 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine.

ORDER

Service connection for chronic headaches, as a residual of 
head injury, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


